Citation Nr: 0935810	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 
2006, for the grant of service connection for diabetes 
mellitus, type II.

2.  Entitlement to service connection for a back disability, 
characterized as lumbago.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the RO 
in St. Louis, Missouri, which granted service connection for 
diabetes mellitus, type II, and denied service connection for 
the remaining claims.  

The appellant also brought service connection claims for 
hypertension and chronic obstructive pulmonary disease.  
These claims were also denied in March 2007.  He appealed the 
denials.  The appellant submitted a December 2008 statement 
withdrawing both claims.  They are no longer before the 
Board. 


FINDINGS OF FACT

1.  The appellant's claim of service connection for diabetes 
mellitus, type II, was received on May 31, 2006.

2.  The appellant's diabetes mellitus, type II, was not 
diagnosed as of May 8, 2001.

3.  The appellant's degenerative joint and disc disease of 
the lumbar spine and bilateral L5 radiculopathy are not 
related to a disease or injury in service, including December 
1971 treatment for low back pain, and was not manifest within 
one year of separation.

4.  The appellant's bilateral hearing loss is not at least as 
likely as not related to service, including the noise 
exposure from service on a flightline, nor was it manifest to 
a compensable degree within one year of separation from 
service.

5.  The appellant's tinnitus is not at least as likely as not 
related to service, including the noise exposure from service 
on a flightline.

6.  The appellant's right knee disability is not related to 
service, to include a 1972 knee injury.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 31, 
2006, for service connection for diabetes mellitus, type II, 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2008).

2.  The appellant's lumbago was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

3.  The appellant's hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

4.  The appellant's tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  The appellant's residuals of a right knee injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131,  5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for an earlier 
effective date and service connection.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in June 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, including 
records from knee treatment at St. John's Hospital from 1974 
and 1980.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a March 2007 audiological, a March 
2008 spine and a June 2009 knee medical examination to obtain 
an opinion as to whether his low back, hearing loss and 
tinnitus was the result of service.  These opinions were 
rendered by medical professionals following thorough 
examination and interview of the appellant and review of the 
claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examinations and opinions 
are adequate.  See Nieves-Rodriguez, supra.  

An examination was provided during initial development of the 
appellant's diabetes mellitus claim.  The remaining issue on 
appeal, the effective date of service connection, is 
determined by the date of receipt of the appellant's claim 
and the onset of his diabetes, which are both adequately 
described by the appellant's filings and the evidence of 
record.  There is no possibility that further medical 
examination could assist the appellant in achieving an 
earlier effective date.  Remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Entitlement to an Earlier Effective Date than May 31, 
2006, for Service Connection for Diabetes Mellitus, Type II

The appellant contends that he should have an effective date 
prior to May 31, 2006, for the grant of service connection 
for diabetes mellitus, type II.  For the reasons that follow, 
the Board concludes that an earlier effective date is not 
warranted.

The effective date of an award of service connection based on 
a claim received more than one year after an appellant's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

The pertinent facts in this case are that the appellant filed 
an original application for compensation on May 31, 2006, in 
which he claimed entitlement to service connection for 
diabetes mellitus, type II.  He indicated on the form that he 
had the disorder beginning in 2002.  Following development, 
the appellant's private medical records and VA examination 
report showed the disorder.  As the appellant served in 
Vietnam, he was presumed exposed to herbicides.  Service 
connection was granted on a presumptive basis in March 2007. 

The first question is whether a claim for service connection 
for diabetes mellitus, type II, was received by VA prior to 
May 31, 2006.  The Board finds that it was not.

Prior to May 31, 2006, the appellant had never filed a 
service connection claim of any sort.  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).  There is no provision in the law 
for awarding an earlier effective date based on the assertion 
that the disability existed before the veteran filed the 
claim.  The fact that VA has granted service connection for 
the appellant's diabetes mellitus, type II, many years after 
the appellant's service is irrelevant.  The record does not 
include any communication from the appellant or a 
representative received prior to May 31, 2006 that may 
reasonably be construed as an indication he was seeking 
service connection for diabetes mellitus, type II.

The appellant's representative made a vague argument 
regarding a possible earlier effective date based on an 
initial diagnosis in September 2005, within one year prior to 
the date of claim.  This argument is based on a misreading of 
the pertinent regulations.  An exception in increased-rating 
claims allows for an effective date earlier than date of 
claim by up to one year, but this does not apply to claims 
for service connection.  Ross v. Peake, 21 Vet. App. 528, 533 
(2008).  Initial diagnosis within one year prior to a service 
connection claim makes no difference.  

The RO referenced another exception to the date-of-claim 
rule.  If the award of compensation is due to a liberalizing 
change in the law or an administrative issue, the effective 
date of the award shall be fixed in accordance with the 
facts, but shall not be earlier than the date of the change 
in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  
In no event shall the increase be retroactive for more than 
one year from the date of application for the award or the 
date of administrative determination, whichever is earlier.  
If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed at the claimant's request more than one year after 
the effective date of the law, the effective date of the 
award may be one year prior to the date of receipt of such 
request, if the veteran met all the criteria of the 
liberalizing law or issue at that time.  38 C.F.R. § 
3.114(a)(3).  The effective date for which diabetes mellitus, 
type II, was added to the list of presumptive diseases in 
connection with herbicide exposure is May 8, 2001.  Liesegang 
v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 
2002).  

The appellant's claim was granted pursuant to this 
liberalizing law change.  The appellant has noted this and 
has submitted some evidence to show that the diagnosis was 
earlier than his representative argued.  The Board looks to 
whether the appellant met all the criteria of the 
liberalizing law on May 8, 2001.

The appellant is not shown to have been diagnosed with 
diabetes mellitus, type II, as of May 8, 2001.  His original 
claim lists 2002 as the year of onset.  His private medical 
records verify this.  An unsourced medical record shows a 
November 2002 treatment visit with a notation of diabetes.  
The appellant submitted a March 2003 blood panel showing a 
high glucose result.  None of these records and none of the 
appellant's statements or arguments support a finding that 
the appellant had diabetes mellitus, type II, as of May 8, 
2001.  Without a diagnosis, the criteria of the liberalizing 
law are not met.  As such, the Board concludes that the 
criteria for an effective date one year prior to date of 
claim based on a liberalizing law change are not met.  See 
38 C.F.R. § 3.114(a), supra.  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Thus, notwithstanding the 
appellant's assertions as to why an earlier effective date 
should be assigned, the fact remains that the appellant filed 
his claim for service connection on May 31, 2006, which was 
more than one year after his separation from active service.  
In light of this fact, the Board concludes that an earlier 
effective date is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and 
(r).

III. Service Connection

The appellant contends that he has several disabilities as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Lumbago

The appellant has diagnoses of degenerative joint and disc 
disease of the lumbar spine and bilateral L5 radiculopathy in 
his private treatment records.  The current disability is 
well established.

The appellant's service treatment records show that he was 
treated once for low back pain in December 1971.  X-ray 
studies were negative.  His March 1972 separation physical 
report indicates a normal spine on clinical evaluation.

The appellant had private treatment in 2005 and 2006 from a 
Dr. Stevenson.  The September 2005 entries indicate low back 
pain without a specific diagnosis or date of onset.  The 
appellant had a nerve conduction study in February 2006.  The 
results indicated nerve innervation at L5 and possibly S1. 

The appellant's May 2006 claim indicates that he began 
suffering from his disability in January 1980.  Records from 
St. John's Hospital were associated with the file covering 
December 1974 and the period of April to September 1980.  
There are no recorded complaints regarding the low back, 
despite extensive workups for the right knee in 1974 and for 
seizures and hemorrhoid surgery in 1980.

The appellant was seen for a March 2008 VA examination.  On 
interview, the appellant stated that he had had back pain 
since January 1972.  The pain is in his low back, 
characterized as dull and occasionally sharp.  The pain is 
not constant.  The appellant reported back pain about two 
times in a week, staying for approximately a day.  There was 
no history of acute injury or surgery to the back.  The 
appellant had no treatment until about 2005, briefly, and 
beginning at VA in 2007.  The examiner commented that the 
private 2005 records showed a diagnosis of lumbago, which was 
characterized as "a rather imprecise term."  At that time, 
the appellant underwent x-ray studies, showing mild 
degenerative changes.  The examiner concluded that, because 
of the one treatment for back pain in service without any 
followup or findings occurred so far apart from any treatment 
for a back disability, that the appellant's current back 
disability was not at least as likely as not related to 
service.  

The appellant had additional treatment records associated 
after the VA examination.  The 2007 to 2009 record shows the 
diagnoses of degenerative joint and disc disease of the 
lumbar spine and bilateral L5 radiculopathy mentioned above.  
The appellant received several epidural injections for pain 
relief during this time.  A January 2009 medical history was 
that the appellant's low back pain began four to five years 
prior.  

The Board is left with three versions of the onset of the 
appellant's disability, beginning in service in 1972, in 1980 
and in 2004 or 2005.  Not all can be correct.  The 
appellant's lay evidence concerning his continuity of 
symptoms after service is may be competent regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Without correlation in the remaining evidence, the Board 
cannot find any of the appellant's versions as credible.  In 
light of the examiner's uncontested opinion that the current 
disability is not related to service, the Board finds that 
the preponderance of the evidence is against a relationship 
to service.  Service connection on a direct basis must be 
denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis (degenerative joint 
disease) becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  There is no evidence to show that 
degenerative joint disease became manifest within one year of 
service.  The appellant cannot benefit from this presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's lumbago claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Hearing Loss and Tinnitus

The Board addresses both the hearing loss and tinnitus claims 
together as both concern ear function and rely on similar 
evidence.

The appellant contends that he has hearing loss and tinnitus 
which he feels are due to noise exposure in service.  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Tinnitus may be service connected 
under the ordinary test laid out above.  See Hickson, supra.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).  

At the March 2007 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
30
15
25
LEFT
35
45
35
40
75

Speech recognition was 100 percent in both ears.  The 
appellant has a hearing loss disability for VA purposes.  See 
Hensley, supra.  

At his March 2007 VA examination in connection with this 
claim, the appellant reported ringing in his ears.  The 
examiner diagnosed tinnitus.  This current disability is 
established.  

The appellant contends that he had noise exposure during 
service, working on flightlines.  The appellant's service 
personnel records show that he served as an aircraft crewman.  
Noise exposure is consistent with the conditions of service 
on a flightline.  The Board will assume for the purposes of 
this decision that the appellant had inservice noise 
exposure.  38 U.S.C.A. § 1154(a).

At entry to service in April 1968, the appellant underwent an 
authorized audiological evaluation. Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
N/A
0
LEFT
10
-5
-5
N/A
10

At separation from service in March 1972, the appellant 
underwent an authorized 


audiological evaluation. Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
10
LEFT
20
10
10
20
20

Speech recognition ability was not tested at either 
examination.

These results show a shift in the ranges, but normal hearing 
in both ears, in all ranges, at separation.  See Hensley, 
supra.  While the appellant may indeed have had some hearing 
loss following service on the flightline, this does not 
necessarily lead to a chronic disability.  

The appellant did not report tinnitus in his service 
treatment records.  There are no treatments or complaints.  
The March 1972 separation examination found normal ears 
without mention of tinnitus.  His report of medical history 
does not indicate ear trouble.  

The RO sent the appellant's record for a March 2007 VA 
examination and opinion to determine if his current 
complaints of hearing loss were related to service.  
Following interview and examination of the appellant and 
review of the claims file and his service treatment records, 
the examiner concluded that his hearing loss and tinnitus 
were not at least as likely as not related to service.  The 
examiner pointed to the normal separation audiometric results 
as the primary reason for the hearing loss being unrelated to 
service.  The appellant reported that the tinnitus had begun 
only a year before and was hardly noticeable.  The examiner 
found that the lack of damage, recent onset and mildness of 
the tinnitus made that disorder not at least as likely as not 
related to inservice noise exposure.

The Board finds that the evidence against a nexus to service 
outweighs the evidence in favor.  The appellant had normal 
hearing at separation without complaints of tinnitus.  The 
appellant denied hearing loss at that time.  While there is 
some shift in his hearing during service, such a change is 
not necessarily the cause of his current disabilities.  The 
Board recognizes that the appellant is competent to report 
the conditions of service on a flightline, but that also is 
not enough to establish a nexus between noise exposure and 
his current disabilities.  The tinnitus is of recent onset 
and very mild.  The March 2007 opinion is competent, based on 
the facts of record, interview and examination, offering a 
rationale as to why both disorders are unrelated to service.  
The Board finds that the preponderance of the evidence is 
against a relationship between the appellant's current 
hearing loss and tinnitus disabilities and any incident of 
service, including flightline noise exposure.  Service 
connection on a direct basis must be denied.  See Hensley and 
Hickson, both supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system (including sensorineural hearing loss) become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant's hearing loss was not shown for 
decades after service.  The appellant cannot benefit from the 
presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's bilateral hearing loss 
and tinnitus claims.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

c. Residuals of a Right Knee Injury

The appellant contends that he has a right knee disability as 
a result of an inservice knee injury.  His June 2006 claim 
was that he had sprained the knee inservice and tore a 
meniscus, which required surgery.  

The appellant was seen for a June 2009 VA examination.  He 
was diagnosed with mild degeneration of the knee.  Current 
disability is established.

The appellant was treated in March 1972 during service for 
his right knee and foot after injuring himself while playing 
football.  The physical examination indicated that there was 
no evidence of a cartilage or ligament tear.  He had no 
limitation of motion.  There was no tenderness in the medial 
aspect of the knee.  The diagnosis was a mild strain.  He was 
given crutches for one week.  There was no further treatment 
during service and his separation physical examination did 
not find a lower extremity abnormality.

Two years after separation, the appellant had an episode of 
locking that lead to surgery.  In December 1974, the 
appellant was working.  He rose from a squatting position and 
his right knee locked and became quite painful.  He was seen 
and diagnosed with a bucket handle tear of the medial 
meniscus.  The medical history given at the time indicates 
that the appellant had no ongoing right knee problems or 
complaints prior to the December 1974 injury.  He underwent 
an arthroscopy, which resulted in removal of the meniscus.  
At his June 2006 VA examination, the appellant reported no 
further treatment for the knee following the surgery.  The 
inservice event and the subsequent, post-service surgery are 
established by the evidence of record.  

The remaining question is whether the appellant's March 1972 
knee strain led to his current disability.  See Hickson, 
supra.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The appellant's statements 
regarding inservice injury and surgery are supported by the 
medical evidence.  The content of medical evidence differs in 
critical aspects.

The appellant's main contention appears to be that the March 
1972 strain led to the 1974 surgery, resulting in his current 
disability.  However, the 1972 medical evidence specifically 
ruled out cartilage damage.  The Board cannot simply take the 
appellant's statements as sufficient evidence in light of 
this evidence.  

The appellant was sent for a June 2009 VA examination in 
connection with this claim.  Following interview and 
examination of the appellant and review of the claims file, 
the examiner concluded that the two were not at least as 
likely as not related.  The examiner indicated that the 1972 
injury was very mild.  The examiner characterized the 1974 
incident as a re-injury, not a continuation of a prior 
condition.  

The preponderance of the evidence shows that the appellant's 
current disability is not related to service.  The appellant 
did have an inservice injury.  The injury was considered mild 
and he was treated conservatively.  The separation 
examination was normal.  The appellant had a second knee 
injury in December 1974, of a different character than the 
1972 injury.  The appellant has not reported and the medical 
evidence does not show ongoing right knee problems between 
March 1972 and December 1974.  The Board finds that the 
medical evidence showing no connection between March 1972 and 
December 1974 outweighs the appellant's statements of a 
connection.  The Board finds that the appellant's current 
right knee degeneration is not related to service.  Service 
connection must be denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative joint disease become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The June 2009 VA examination did not diagnose the 
appellant with degenerative joint disease, but with 
degeneration.  The x-ray studies were interpreted to show no 
bony abnormality.  The Board finds that the appellant's right 
knee disability is not a presumptive condition.  Even if it 
was, there is no evidence that it manifested within one year 
of service.  There is no indication that degenerative joint 
disease was found during the 1974 treatment at St. John's 
Hospital.  The Board concludes that the application of the 
presumption is not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's right knee claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than May 31, 2006 
for the grant of service connection for diabetes mellitus, 
type II, is denied.

Entitlement to service connection for lumbago is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


